    Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                            Main Document     Page 1 of 45



                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WISCONSIN


In re:                                                Case Number: 14-12042-7

         CATHERINE A. HENRICKS,

                             Debtor.


                              MEMORANDUM DECISION

         This matter involves issues of property of the estate, exemption rights,

Wisconsin marital property law,1 the discharge injunction, and claims against a

non-debtor spouse for criminal restitution. Catherine A. Henricks (“Catherine”)

filed a voluntary chapter 7 petition in 2014.2 Her husband did not join in the

bankruptcy filing.

         The United States of America (the “Government) took action in district

court for contempt against Catherine’s husband, John Henricks (“John”). It

sought to collect from sequestered property, tax refunds, and Catherine’s

pension. These actions led to the filing of an adversary proceeding for

declaratory judgment related to the automatic stay. Following decisions in the

district court and the discovery of a judgment lien against her homestead,




1
  Wisconsin is a community property jurisdiction. Unlike other community property
jurisdictions, the Wisconsin statutes use the term “marital property” as an alternative
term for “community property.” Throughout this opinion both terms will appear
because the Code uses the term “community property” as do some of the cited
decisions, but state law uses the term “marital property.”
2
    ECF No. 1, filed May 6, 2014.
    Case 1-14-12042-cjf    Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02     Desc
                             Main Document     Page 2 of 45



Catherine returned to this Court seeking contempt remedies for violations of

the automatic stay and discharge injunction.

                                      BACKGROUND

        Catherine and John married in 1994. In June 2013, John was charged

with crimes, including mail fraud. In August 2013, John entered a guilty plea

to mail fraud. In September 2013, Catherine and her father obtained a loan to

purchase a home in Portage County at 411 Oak View Meadow, Amherst,

Wisconsin (“Amherst Property”). The loan was secured by a mortgage on the

Amherst Property.3 Catherine and her father were the only names on the title.4

        John was sentenced to prison and ordered to pay restitution of

$1,306,608.72. A judgment in the criminal case was entered against him in

January 2014.

        Within two weeks, Catherine filed for divorce. About two weeks after, the

Government docketed the criminal case judgment against John in Portage

County.5




3   ECF No. 144, Exh. 1.

4Although no deed has been submitted into evidence, the parties do not appear to
dispute this fact.

5Catherine does not dispute this date. See ECF No. 139 at 10. (“As was its right, the
United States filed a Notice of Lien for Fine And/Or Restitution in the office of the
Portage County Register of Deeds on February 7, 2014….”)

                                           2
    Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                            Main Document     Page 3 of 45



         Catherine then filed her bankruptcy. The Government admits it learned

of the bankruptcy the next day.6 Catherine filed her schedules.7 She exempted

$9,592.32 of the 2013 tax refund,8 the full amount of her “BMO Retirement

Services – 401K,”9 and $11,500.00 in the Amherst Property.10 There were no

objections to her exemptions.11 No nondischargeability actions were filed.

Catherine received a discharge. A discharge order was entered.12 The discharge

injunction was modified “to permit the parties to seek a determination . . . of

whether or not any property in which Debtor claims an interest (regardless of


6Case No. 15-5, ECF No. 21 at 4. While Catherine asserts the Government was made
aware earlier than this, the dispute is no longer relevant, and knowledge will be
imputed to the Government from May 7—the time they concede they learned of the
bankruptcy. Timing of the notice was only important for alleged violations of the
sequestered property. Since it was determined that Catherine had no interest in the
sequestered property, the disputed timeline is irrelevant. The Government does not
dispute having notice of the bankruptcy from May 7 forward.

7   ECF No. 14. The exempted assets at issue appear on page 10 of the pdf.

8 ECF No. 14, Sch. C. The 2013 tax return value was listed as $18,537.00. She listed
the exemption values as $499.05 and $9,143.27 for the total of $9,592.32. This total
is $300.00 more than “half” of the return. In other words, half of the asserted value is
$9,268.50 and Catherine’s exemption exceeds that by $323.82. At any rate, there were
no objections, so the exemption is taken as put forth in the schedules.

9   ECF No. 14, Sch. C. The value of the 401K was asserted as $134,660.20.

10ECF No. 14, Sch. C. Catherine notes “partial ownership” of the property but does
not explain what amount she owns. Catherine listed the “value of Catherine’s interest
in the property” before secured claims as $153,600.00 (but the description of the
property states that the full value is listed).

11This means those assets would no longer be property of the estate on July 31, 2014,
since parties in interest would have through July 30 to object. Although initially
included in “property of the estate,” once a debtor asserts exemptions parties in
interest have 30 days to object. See Fed. R. Bankr. P. 4003. If no timely objection is
made, the exempted property is no longer part of the bankruptcy estate. Owen v.
Owen, 500 U.S. 305 (1991), superseded by statute on other grounds.

12   ECF No. 89, entered January 7, 2015.

                                            3
     Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02   Desc
                             Main Document     Page 4 of 45



whether or not it was secured or sequestered . . . ) is individual or community

property of the estate.13

         The Government filed a motion and brief for determination of property

interests in John’s criminal proceeding. Catherine filed a motion and brief in

response. A week later, Catherine filed a motion for contempt in this Court

alleging the Government had violated the discharge injunction.

         While not disputing Catherine’s exemptions in this Court, the

Government, as part of its motion in district court to find John in default of his

restitution obligation, sought 100% of both the income tax refund and the

retirement account. The Government contended that Catherine did not have a

legitimate marital interest in any of her retirement or in the tax refund.

Instead, it argued the entire amounts should be recovered as part of the

restitution order. Alternatively, they argued that she had been unjustly

enriched and therefore the Government should be able to recover the entire tax

refund and pension. It asserted that the discharge injunction “does not apply”

to such assets. ECF No. 139-26, ¶4.

         After receiving her discharge Catherine filed an adversary proceeding

against the Government for violating the automatic stay. She also sought to

prevent continued action which would violate the discharge injunction, for

declaratory judgment on lien rights, and to require release of Catherine’s

property.




13
     ECF No. 105.
                                           4
     Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02     Desc
                             Main Document     Page 5 of 45



         The Court modified the automatic stay.14 Upon reconsideration, the

Court entered an amended order clarifying the stay modification to permit the

district court to determine Catherine’s interest in non-sequestered property as

well. If sequestered property was individual or marital, Catherine was entitled

to return to this Court for a determination of damages, costs, and fees. If none

of the sequestered property was so classified, the Government was entitled to

return to seek an order and judgment that no stay or discharge injunction

violation occurred.15 The order did not address whether action by the

Government to collect from non-sequestered property in which Catherine had

an interest may be a violation.

         The district court decided the classification of the sequestered property,

the tax refund, and the pension. Following various appeals, a final decision was

issued by the district court. The decision found:

                The sequestered property was not community property and
                 was available for payment of John’s restitution.

                John was entitled to one-half of the federal tax refund
                 attributable to Catherine’s earnings ($2,708.46) and to one-
                 half of the child tax credit ($500.00) as his community
                 property interest. The balance of those amounts are
                 Catherine’s one-half interest in community property.

                Catherine was entitled to one-half of her retirement fund
                 “which was funded entirely by contributions she made to the
                 fund from her earnings (together with earnings on those
                 contributions).”16


14
     Case No. 15-5, ECF No. 30; ECF No. 31.
15
     Case No. 15-05, ECF No. 37.

16   ECF No. 139-52 at 12, ¶¶ 3-4.

                                              5
 Case 1-14-12042-cjf     Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                           Main Document     Page 6 of 45




         On top of the above actions is the position of the Government related to

the Amherst Property. The Government filed a Notice of Lien in the Portage

County Register of Deeds Office. It asserted a lien in the amount of

$1,306,608.72. This filing affected title to the Amherst Property.

         After the final determination of the United States’ Motion to Determine

Catherine Henrick's Property Interest in Assets and to Determine the Amount

of the Restitution the United States Can Recover from Those Assets, Catherine

Henricks sought to refinance the loan on the Amherst Property. The house is

co-owned with her father. Most of the down payment was made by Catherine’s

father. The mortgage was in the original amount of $149,600.00.17 This

amount was unchanged when Catherine’s bankruptcy was filed and when

Catherine and John were granted a divorce.18

         Attempting refinancing, Catherine learned the title company believed the

restitution lien arising from the judgment against John impaired the title to

Catherine’s home. She asked that the United States execute a partial release of

her home from the judgment lien. It refused to do so. So its position appears to

be that it has a right to maintain a lien. It also appears it believes all of

Catherine’s interest in the property is marital (community) property and that

property is available for its lien despite the fact she has no personal liability for

the judgment against John.



17   ECF No. 144-1.

18   ECF No. 14 at 3 and ECF No. 139-20 at 8.

                                           6
 Case 1-14-12042-cjf     Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02          Desc
                           Main Document     Page 7 of 45



         The record suggests the value of the Amherst Property is $153,600.00.19

If correct, less the mortgage, there would be gross equity of $4,000.00. Putting

aside consideration of possible adjustments to the equity for the source of

payment, that would mean Catherine’s interest in the Amherst Property is no

more than $2,000.00. If the Government is entitled to any portion of the equity,

it would be limited to one-half of Catherine’s interest—$1,000.00 plus any

possible appreciation to the date of the divorce. Further, if for this calculation

Catherine’s interest were limited to her contribution to the down payment, the

one-half interest attributable to community property would be reduced to

$1,000.00, thus reducing John’s interest to $500.00. It does not appear,

however, that these amounts changed because the values identified in

connection with the divorce confirm the same calculation.

I.       APPLICABLE STATUTES

         11 U.S.C. § 362 (a), (c)

                (a) Except as provided in subsection (b) of this section, a
         petition filed under section 301, 302, or 303 of this title, or an
         application filed under section 5(a)(3) of the Securities Investor
         Protection Act of 1970, operates as a stay, applicable to all entities,
         of—

                  (1) the commencement or continuation, including the
            issuance or employment of process, of a judicial, administrative,
            or other action or proceeding against the debtor that was or
            could have been commenced before the commencement of the
            case under this title, or to recover a claim against the debtor that
            arose before the commencement of the case under this title;




19   ECF No. 14 at 3 and ECF No. 139-20 at 8.

                                           7
Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02           Desc
                        Main Document     Page 8 of 45



               (2) the enforcement, against the debtor or against property
        of the estate, of a judgment obtained before the commencement
        of the case under this title;

               (3) any act to obtain possession of property of the estate
        or of property from the estate or to exercise control over property
        of the estate;

              (4) any act to create, perfect, or enforce any lien against
        property of the estate;

               (5) any act to create, perfect, or enforce against property
        of the debtor any lien to the extent that such lien secures a claim
        that arose before the commencement of the case under this title;

               (6) any act to collect, assess, or recover a claim against the
        debtor that arose before the commencement of the case under
        this title;

              (7) the setoff of any debt owing to the debtor that arose
        before the commencement of the case under this title against
        any claim against the debtor; and

               (8) the commencement or continuation of a proceeding
        before the United States Tax Court concerning a tax liability of a
        debtor that is a corporation for a taxable period the bankruptcy
        court may determine or concerning the tax liability of a debtor
        who is an individual for a taxable period ending before the date
        of the order for relief under this title.

          (c) Except as provided in subsections (d), (e), (f), and (h) of this
    section—

              (1) the stay of an act against property of the estate under
        subsection (a) of this section continues until such property is no
        longer property of the estate;

              (2) the stay of any other act under subsection (a) of this
        section continues until the earliest of—

                  (A) the time the case is closed;

                  (B) the time the case is dismissed; or




                                        8
Case 1-14-12042-cjf    Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02          Desc
                         Main Document     Page 9 of 45



                   (C) if the case is a case under chapter 7 of this title
             concerning an individual or a case under chapter 9, 11, 12,
             or 13 of this title, the time a discharge is granted or denied.

    11 U.S.C. § 524(a)

    A discharge in a case under this title—

                (1) voids any judgment at any time obtained, to the extent
          that such judgment is a determination of the personal liability of
          the debtor with respect to any debt discharged under section
          727, 944, 1141, 1192, 1228, or 1328 of this title, whether or not
          discharge of such debt is waived;

                  (2) operates as an injunction against the commencement
          or continuation of an action, the employment of process, or an
          act, to collect, recover or offset any such debt as a personal
          liability of the debtor, whether or not discharge of such debt is
          waived; and

                 (3) operates as an injunction against the commencement
          or continuation of an action, the employment of process, or an
          act, to collect or recover from, or offset against, property of the
          debtor of the kind specified in section 541(a)(2) of this title that
          is acquired after the commencement of the case, on account of
          any allowable community claim, except a community claim that
          is excepted from discharge under section 523, 1192, 1228(a)(1),
          or 1328(a)(1), or that would be so excepted, determined in
          accordance with the provisions of sections 523(c) and 523(d) of
          this title, in a case concerning the debtor's spouse commenced
          on the date of the filing of the petition in the case concerning the
          debtor, whether or not discharge of the debt based on such
          community claim is waived.

    Wis. Stats. § 766.31       Classification of property of spouses.

    ...

          (3) SPOUSE'S INTEREST IN MARITAL PROPERTY. Each spouse has a
    present undivided one-half interest in each item of marital property.

            ...

           (7) INDIVIDUAL PROPERTY AFTER DETERMINATION DATE. Property
    acquired by a spouse during marriage and after the determination
    date is individual property if acquired by any of the following means:
                                         9
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02         Desc
                         Main Document    Page 10 of 45




            (a) By gift during lifetime or by a disposition at death by a 3rd
      person to that spouse and not to both spouses. A distribution of
      principal or income from a trust created by a 3rd person to one
      spouse is the individual property of that spouse unless the trust
      provides otherwise.

             ...

            (c) From appreciation of the spouse's individual property
      except to the extent that the appreciation is classified as marital
      property under s. 766.63.

           (d) By a decree, marital property agreement or reclassification
      under sub. (10) designating it as the individual property of the
      spouse.

II.   DISCUSSION

      A.     JURISDICTION

      The Court has jurisdiction over these matters pursuant to 28 U.S.C.

§§ 157 and 1334(a). Venue is proper under 28 U.S.C. §§ 1408 and 1409. The

issue before the Court relates to the automatic stay and alleged violation of it

under 11 U.S.C. § 362, as well as alleged violations of the discharge injunction,

implicating 11 U.S.C. §§ 524 and 105. It falls within the parameters of “other

proceedings affecting the liquidation of the assets of the estate.” 28 U.S.C.

§ 157(b)(2)(O).

      B.     PROCEDURE

      Before addressing the merits, it is necessary to address the

stay/discharge modification. The Government asserts:

      [Catherine] inappropriately seeks an order from this Court to
      “reinforce” a finding that the government violated the automatic stay
      by filing its Default Motion in her ex-spouse’s criminal case.
      [Catherine]’s argument is undeveloped and relies on no legal
      authority, aside from a blanket citation to 11 U.S.C. § 362 . . . . Her
                                        10
 Case 1-14-12042-cjf      Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02      Desc
                            Main Document    Page 11 of 45



         request for relief, however, is more problematic for another reason:
         [Catherine] asks for relief in her Amended Motion that she never
         obtained in the adversary proceeding in the first instance.

ECF No. 144 at 11. The Government argues that they are entitled to an order

confirming there was no violation of the automatic stay or discharge injunction

because the district court found Catherine had no legitimate interest in the

sequestered property. The Government relies on the language from the

Amended Order:

         4. If the District Court or another court of competent jurisdiction
         determines that none of the property secured (sequestered) by the
         Defendant is individual property of [Catherine] or community/
         marital property, the Defendant can return to the bankruptcy court
         for an amended order and judgment determining that no violation
         of the automatic stay or of the discharge injunction has occurred.

Adv. Proc. No. 15-5, ECF No. 37.

         The Government had a right to return for an amended order and

judgment as it related to sequestered property. They did not do so. However,

the issues before this Court include more than just the sequestered property.

         Catherine’s complaint raised not only the sequestered property, but also

the Government’s actions in seeking restitution from marital property.20

Catherine moved for summary judgment on the issue of both sequestered and

non-sequestered property. In the summary judgment motion, Catherine

asserted her interests were established by the property division from the

divorce. The Amherst Property was addressed in the divorce as well as in her

claim of exemptions in this Court.




20   Adv. Proc. No. 15-5, ECF No. 1 at ¶11.
                                              11
     Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02    Desc
                             Main Document    Page 12 of 45



         The Government argued the marital estate had been unjustly enriched by

John’s criminal activities and, if so, whether Catherine was even entitled to

50% of the marital assets.21 Asserting the assets—including the tax refund,

pension, and Amherst property—were either paid for or preserved by proceeds

of John’s crimes, the Government took the position Catherine had no legitimate

interest in the assets.22

         The Court found that the property division from the divorce did not

address classification of Catherine’s interests—only the division of property.

But the Court further found that it was not the proper forum to make the

necessary determinations. Instead, those were matters more efficiently

addressed by the district court. The Court did not find that any Government

attempt at collecting from non-sequestered property for restitution would not

violate the stay.

         In fact, the opposite holds true. The Court found that any attempt to

collect from Catherine’s interests in property would violate the automatic stay.

Although the Amended Order only explicitly references sequestered property,

the law and application of it remains the same for the non-sequestered

property. The Government is correct it is entitled to an amended order

confirming that any collection efforts relating to the sequestered property did

not violate the stay. But Catherine is no longer asserting that such acts




21
     Case No. 15-5, ECF No. 21 at 5.
22
     Id. at pp. 11-12.
                                           12
 Case 1-14-12042-cjf    Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                          Main Document    Page 13 of 45



violated the stay. Instead, she seeks relief for actions involving the non-

sequestered property.

      Requesting relief for violating the automatic stay does not require an

adversary proceeding. See In re Ballard, 502 B.R. 311 (Bankr. S.D. Ohio 2013).

The Court may grant relief under sections 105 and 362 of the Code. The Rules

permit a party to seek relief by motion. Fed. R. Bankr. P. 7001, 9014, and

9020; Standard Indus., Inc. v. Aquila, Inc. (In re C.W. Mining Co.), 625 F.3d 1240

(10th Cir. 2010). Similarly, relief for a violation of the discharge injunction may

be brought by motion.23 See Kilbourne v. CitiMortgage, Inc. (In re Kilbourne), 507

B.R. 219, 223 (Bankr. S.D. Ohio 2014) (citing Fed. R. Bankr. P. 9020 and

9014, “[T]he traditional way to bring an action for contempt is by motion.”);

Green Point Credit, LLC v. McLean (In re McLean), 794 F.3d 1313, 1326 (11th

Cir. 2015); Barrientos v. Wells Fargo Bank, N.A., 633 F.3d 1186, 1189 (9th Cir.

2011). So the matter is properly before the Court.

      C.      PROPERTY OF THE ESTATE

      Turning to the merits, the Court now determines what was property of

the estate. Although Catherine commenced divorce proceedings before filing

her bankruptcy, no divorce decree had been entered when she filed her

bankruptcy.




23The reason the adversary proceeding was required and filed was that the relief
sought was a declaratory judgment. Such relief did require an adversary. But the
requested relief before the Court is not a declaratory judgment.

                                         13
 Case 1-14-12042-cjf     Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02         Desc
                           Main Document    Page 14 of 45



         The petition created a bankruptcy estate that consists of “all legal and

equitable interests of the debtor.” 11 U.S.C. § 541. Property rights are

determined under state law. Butner v. United States, 440 U.S. 48 (1979).

Catherine and John were both domiciled in Wisconsin for the relevant period.

As a result, the property interests are determinable under Wisconsin law.

Wisconsin is a “community property” state. Under the Wisconsin Marital

Property Act, both the debtor and her husband have an “undivided one-half

interest in each item of marital property.” See Wis. Stat. § 766.31(3); In re

Griffith, 449 B.R. 909, 910 (Bankr. W.D. Wis. 2011). John’s interest in marital

property becomes part of the bankruptcy estate pursuant to 11 U.S.C.

§ 541(a)(2), which provides that the estate includes “[a]ll interests of the debtor

and the debtor’s spouse in community property as of the commencement of a

case.”

         Although there is a presumption that all property of the spouses is

marital property, there are exceptions. For example, property received as a gift

is individual property. Wis. Stat. § 766.31(7)(a). And with certain exceptions,

appreciation of individual property remains individual. Wis. Stat.

§ 766.31(7)(c). Further, property can become mixed property comprised of both

individual and marital components. Wis. Stat. § 766.63.

         If the component of the property that is not marital property can be

traced, it remains individual property. Wis. Stat. § 766.63(1); In re Landsinger,

490 B.R. 827, 830 (Bankr. W.D. Wis. 2012). As explained by Landsinger:

               Under Wisconsin law, “mixing marital property with property
         other than marital property reclassifies the other property to marital
                                          14
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02         Desc
                         Main Document    Page 15 of 45



      property unless the component of the mixed property which is not
      marital property can be traced.” . . . Mixing can also occur when
      there is an appreciation in value due to “substantial labor, effort,
      inventiveness, physical or intellectual skill, creativity or managerial
      activity.” . . . The burden to establish mixing is properly assigned to
      the claimant that the property was mixed—in this case, the debtors.
      . . . After this initial burden is met, the burden of establishing
      tracing is on the party seeking to avoid reclassification as marital
      property . . . The nonmarital asset is reclassified as marital property
      “unless the component of the mixed property which is not marital
      property can be traced.”

Id.

      Because Catherine remained married when the petition was filed,

“property of the estate” consisted of all Catherine’s individual property and all

marital property. The district court made the following property

determinations:

            Ms. Henricks had no marital property interest in AJ’s Auto
             Body.

            Ms. Henricks is entitled to one-half of the value of the Foster
             & Smith retirement account.

            Ms. Henricks is entitled to one-half of the value of the 2013
             tax refund attributable to her earnings at Foster & Smith.

Decision from District Court dated September 20, 2018, Case No. 13-83

(“Property Determination”).

      In making this finding, the district court recited the Government’s

tracing of criminal proceeds, income sources from the 2013 tax refund, and

source of funds in the retirement account. In determining Catherine had no

legitimate interest in the sequestered assets, the court found that “under

Wisconsin law, property acquired by fraud cannot meet the definition of



                                        15
 Case 1-14-12042-cjf      Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02   Desc
                            Main Document    Page 16 of 45



‘income earned or accrued’ under Wis. Stat. § 766.31(4).” Id. at 9. The

Government thus demonstrated its ability to trace.

      Similarly, in making the determination about the retirement account and

2013 tax return, the court analyzed and applied the statute noting, however,

that John’s “earnings” made possible by the use of stolen property did not meet

the definition of “property” under Wisconsin marital property law. The district

court did not address the Government’s argument there was unjust

enrichment.

      The district court’s decision addressed specific assets including the tax

refund and Catherine’s pension. The Amherst Property was not a subject of any

motion by the Government or that decision. The district court did, however,

note that future collection actions were not barred by its decision. Such actions

could be pursued to the extent of John’s interest. ECF No. 139-52 at 7. Thus,

there is no binding determination relating to the Amherst Property.

      Catherine asserts the Amherst Property is individual property and her

one-half interest in the property is solely hers. The Government asserts it is

marital property.

      The threshold determination is whether the Amherst Property is property

of Catherine’s bankruptcy estate. There is no doubt about the answer to this

question. Whether individual property of Catherine or marital property, it was

property of the estate.

      Whether Catherine’s interest in that property is other than a one-half

interest is not established in the record. It appears, based on arguments of the


                                          16
 Case 1-14-12042-cjf    Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02          Desc
                          Main Document    Page 17 of 45



parties, that the Court should assume for the purpose of this decision that she

holds a 50% interest in the Amherst Property. Whether her ownership is other

than 50-50 is a matter for further evidence if there is a dispute about her

percentage of the ownership.24

      Assuming that Catherine owns one-half of the Amherst Property, the

analysis of the classification and value of that interest must also be addressed.

      Catherine’s schedules list the value of the property as $153,600.00. ECF

No. 14 at 3. There was a mortgage in the amount of $149,600.00. Id. This

means that on the petition date there was $4,000.00 equity in the property.

One-half of that amount is $2,000.00. So on the petition date, the evidence

suggests there was only equity of $2,000.00 as property of the estate. If, as the

submissions here suggest, Catherine contributed $1,000.00 to the down

payment, tracing rules mean that the marital property component of her

interest in the property was $1,000.00 on the petition date. Any other equity is

her individual property since there is no evidence it came from any marital

property source. In fact, it was contributed by her father making her interest in

any amount greater than $1,000.00 a gift. Further, based on the record

submitted, the only payments made up to the date of Catherine’s divorce were

payments of interest. There is no evidence of any appreciation in the value of

the property to the date of divorce.




24Catherine and her father jointly hold title. Because no copy of a deed or title report
evidencing the exact title are in the record, the Court cannot make a specific finding of
any ownership but assumes for the purpose of this decision it is 50-50.

                                           17
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                         Main Document    Page 18 of 45



      Mixing marital property with individual property does not reclassify the

individual property to marital property if the individual property can be traced.

See Wis. Stats. § 766.63(1). The record establishes that marital property—

$1,000.00—was mixed with any additional interest she acquired through the

down payment from her father (individual property as a result of a gift). The

record is enough to trace that amount and identify its marital and individual

components. The Government is aware Catherine says some of the down

payment was a gift from her father. No evidence has been presented indicating

Catherine contributed more than $1,000.00.

      As noted by the district court in its decision, John would have only a

one-half interest in that equity. In other words, the marital property component

of John that may be subject to a restitution claim would be no more than

$500.00.

      The analysis does not, however, end at this point. Next, the point when

the property no longer is property of the estate and the import of that time

must be considered. In Wisconsin, debtors have a right to exempt assets under

state or federal exemptions. Property that may be exempt still initially becomes

property of the estate upon the filing of a petition. Once a debtor asserts

exemptions, parties in interest have 30 days to object. See Fed. R. Bankr. P.

4003. If no objection is made within that time, the debtor’s asserted

exemptions are no longer property of the estate. See Owen v. Owen, 500 U.S.

305 (1991), superseded by statute on other grounds. This holds true even if the




                                        18
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                         Main Document    Page 19 of 45



debtor “had no colorable basis for claiming the exemption.” Taylor v. Freeland

& Kronz, 503 U.S. 638, 639 (1992).

      Catherine claimed exemptions on May 30. She exempted slightly over

one-half of the 2013 tax refund, her entire retirement account, and $11,500.00

in the Amherst Property. No one—including the Government—objected. The

property subject to those exemptions was no longer property of the estate

beginning on July 31, 2014. Catherine and John were granted a divorce on

February 10, 2015, and the Amherst Property was awarded to her.

      That Catherine’s interest in the Amherst Property was no longer property

of the estate does not mean that the Government as a lien creditor can reach

those assets. This is because (1) the stay encompasses individual property of

the debtor, and (2) the Code provides, with some exceptions, that “property

exempted under this section is not liable during or after the case for any debt

of the debtor that arose, or that is determined under section 502 of this title as

if such debt had arisen, before the commencement of the case.” 11 U.S.C.

§ 522(c).

      The argument that unjust enrichment is not a basis is artful although

not persuasive. Under Wisconsin marital property law, one spouse is not

responsible for the other spouse’s criminal fines, forfeitures, or order of

restitution, and only one-half of the community property may be recovered to

satisfy such obligations. Keith A. Christiansen, F. William Haberman, et al.,

Marital Property Law in Wisconsin, Vol. II, Ch. 6, p. 27 § 6.21 (State Bar of

Wisconsin 4th ed. 2010). Any attempt to seek recovery or refuse to release a


                                        19
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                         Main Document    Page 20 of 45



lien for the entire amount of the restitution claim or more than one-half of the

possible marital property component—equity in the amount of $500.00—

intimates the claim that unjust enrichment for all of Catherine’s interest or

value in the property is the basis for the Government’s action. This is the only

explanation for the position of the Government because there has been no

argument that any equity or value in the property other than Catherine’s

$1,000.00 contribution to the down payment came from marital property.

There is no evidence of any appreciation in the Amherst Property up to the date

of either Catherine’s discharge or the divorce. While in its Sur-Reply the

Government argues the district court addressed appreciation in the Amherst

Property (ECF No. 146-1 at 6), this is imprecise. The quotation cited appears in

the discussion related to the A.J.’s Auto Body assets, including real property

that entity owned.

      As noted by the Court in In re Schmiedel:

      The difficulty in this case resides in the fact that the asset the
      [Government] is trying to recover from was owned by the debtor and
      her former spouse before the bankruptcy. The discharge injunction
      covers after-acquired community property, but the statute makes no
      mention of community property that was owned before the
      bankruptcy and passes through the bankruptcy estate as exempt
      property. This is apparently because, with certain exceptions
      peculiar to various state laws, all community property is included in
      the debtor’s estate. Any nonexempt community property would be
      liquidated and distributed, and all that passes out of the estate is
      exempt community property.

Id., 236 B.R. 393, 398 (Bankr. E.D. Wis. 1999).

      The entire value of a community property homestead claimed exempt is

protected by the interaction of sections 522(c) and 524(a)(3). The exempt


                                       20
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02     Desc
                         Main Document    Page 21 of 45



portion cannot be reached after the bankruptcy, as this is prohibited by section

522(c). If the value of the house increased after bankruptcy because of market

conditions or because the debtor reduced the outstanding mortgage, this

increase in value could be considered after-acquired community property

protected by the discharge under section 524(a)(3). Further, any community

property interest that John may have held terminated upon divorce and the

Amherst Property became Catherine’s separate property upon the divorce. The

interest of John in that property was limited to any community property

interest he held on the date of divorce. The Government had an opportunity to

contest Catherine’s claim of exemption or the value and did not do so. The

community property interest of John on the date of divorce was $500.00.

      The federal exemptions claimed by Catherine, and listed in section

522(d), refer only to “the debtor’s aggregate interest” in property claimed. She

could only claim her interest as exempt. See In re Page, 171 B.R. 349 (Bankr.

W.D. Wis.1994). John had an interest in the real estate when judgment was

entered against him. In 2014, the Wisconsin homestead exemption was

$75,000.00 for each spouse. So the Wisconsin homestead exemption would be

sufficiently broad to cover the entire equity interests of Catherine and John in

the Amherst Property. Wisconsin Statute § 815.20 grants an exemption of

$75,000.00 which “extends to land owned by husband and wife jointly or in

common or as marital property.”

      If spouses live in the same household, the exemption may be divided
      between them, but these spouses did not. [Catherine] would be
      entitled to the entire exemption in the entire property,
      notwithstanding the fact that her estranged husband still had an
                                        21
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02        Desc
                         Main Document    Page 22 of 45



      ownership interest. He might even have had a homestead interest in
      his own right, if he moved because of [his criminal charges and
      incarceration], but that need not be decided. In the state judgment
      context, and in the bankruptcy context if she chose to claim it,
      [Catherine] would be entitled to an exemption covering the entire
      property from both execution and liens. Any apparent lien can be
      removed from the chain of title under the statutory procedure if it is
      not removed after demand. Wis. Stat. §§ 815.20(2) & 806.04.

In re Schmiedel, 236 B.R. at 399.

      The Government does not distinguish between the interests of Catherine

and John. Catherine claimed all of the equity exempt. The question in

Stoneking, after analyzing Farrey v. Sanderfoot, 500 U.S. 291, 111 S. Ct. 1825,

114 L. Ed. 2d 337 (1991), was: “Can a debtor avoid a lien placed on a

community property residence if the residence thereafter becomes debtor’s

separate property?” Law Offices of Moore v. Stoneking (In re Stoneking), 225

B.R. 690, 692 (B.A.P. 9th Cir. 1998). As summarized by Schmiedel:

      The court also noted that the creation of the lien was a separate
      event from the creation of a new property interest in the debtor.
      Because the debtor had a community property interest in the
      homestead when the lien attached, and the judicial lien attached
      while the property was still community property, the debtor could
      avoid the “fixing” of the lien on his exempt property. The fact that
      the debtor’s interest was later augmented to fee simple did not
      negate the fact that the lien had affixed to an interest of the debtor
      in the property when it attached. Also, it appears to be irrelevant
      that the lien had also affixed to the nondebtor spouse’s interest in
      the same property at the same time. The entire lien was necessarily
      avoided to preserve the debtor’s exempt asset.

In re Schmiedel, 236 B.R. at 399.

      Community property is owned entirely by both spouses. Wis. Stat.

§ 766.31(3). Community property is a unitary concept of ownership and debt

satisfaction. All community property is property of the estate when one spouse


                                       22
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02     Desc
                         Main Document    Page 23 of 45



files a bankruptcy. Debts are treated based on their classification as either

community debts or the individual debts of one or the other spouse. John’s

restitution judgment debt was his individual debt. Only in rare instances is

community property treated as if the spouses own fractional interests, such as

arose in In re Page, 171 B.R. 349. Even if the restitution claim were a

community debt, it would only be the community property interest of both

spouses—$2,000.00—that would be recovered to satisfy that debt. Here, the

community property available is also limited because John’s restitution

obligation could reach only his interest in community property.

      Both spouses’ interests in community property are protected when a

bankruptcy is filed, and this includes avoidance of a judicial lien. The

restitution claim was prepetition as was the lien. It was filed 88 days before

Catherine’s bankruptcy petition. This lien is avoidable to at least any interest of

Catherine. The timing of the later divorce of the debtor does not change that

result.

      There is sufficient independent reason under bankruptcy law to avoid the

Government’s lien, so reliance on amendment of the schedules and a

declaratory action under state law is not necessary. The facts in Schmiedel

(citing In re Stoneking, 225 B.R. 690 (B.A.P. 9th Cir. 1998)), are analogous to

this case. The reasoning in Schmiedel is persuasive.

      As discussed, Catherine has an undivided one-half interest in the

community property interest in the Amherst Property. Catherine owns an

undivided one-half interest in half of the property. She does not own half of a


                                        23
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02      Desc
                         Main Document    Page 24 of 45



house. This interest cannot readily be partitioned. The “rational way to

reconcile [the federal homestead exemption and Wisconsin marital property

law] is to permit the debtor to exempt all of the equity in indivisible marital

property assets, up to the statutory value limits for one debtor.” In re Xiong, No.

05-43121, 2006 WL 1277129, at *3 (Bankr. E.D. Wis. May 3, 2006). Since she

has an interest in the entire property, her aggregate interest for exemption

purposes should logically extend up to the entire equity only as limited by the

dollar limit of the exemption. Catherine is thus entitled to claim her entire

interest and not just one-half as exempt up to the applicable exemptions. In

this case, that amount is $11,500.00.

      The trifling sum that was commingled with Catherine’s individual

property, the cost of selling real estate, the meager amount the Government

would realize, the unchallenged exemption, and the injustice that would be

created by a turnover, further support the conclusion that the Amherst

Property is exempt as Catherine’s individual property. Further, if an execution

is issued to collect from a judgment debtor such as John, the law provides that

it is property “in which the judgment debtor has a substantial nonexempt

interest” that is subject to levy. 28 U.S.C. § 3203(a). Any interest John may

have in the Amherst Property is not a “substantial nonexempt interest.” The

lien of the Government in property under a writ of execution is subject to an

execution lien within the limits of property defined in that statute. 28 U.S.C.

§ 3203(b). The circumstances of this case are such as to require the de minimis

commingling theory be applied by this Court. This is consistent with the legal


                                        24
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                         Main Document    Page 25 of 45



maxim, “de minimis non curat lex.” The law does not care for or take notice of

very small or trifling matters.” Black’s Law Dictionary (6th ed. 1990).

      Although the motion did not specifically mention 11 U.S.C. § 522(f)(1),

the Debtor’s motion made clear that she wished to remove the Government’s

lien from the Amherst Property. Since she is entitled under the facts to do so,

the lien will be avoided. A separate order will be entered accordingly.

      D.    VIOLATION OF THE AUTOMATIC STAY

      “Under the Bankruptcy Code, filing a petition for bankruptcy

automatically ‘operates as a stay’ of creditors’ debt-collection efforts outside the

umbrella of the bankruptcy case.” Ritzen Grp., Inc. v. Jackson Masonry, LLC,

140 S. Ct. 582, 586 (2020). See also 11 U.S.C. § 362. The stay “gives debtors

breathing room by stopping collection efforts and permitting their resumption

only when the stay is lifted by the bankruptcy court or dissolved by operation

of law.” Reedsburg Util. Comm’n v. Grede Foundries, Inc., 2010 WL 2159358, at

*5 (W.D. Wis. May 24, 2010). It also allows for the orderly distribution of the

estate. Holtkamp v. Littlefield (In re Holtkamp), 669 F.2d 505 (7th Cir. 1982).

“The statute applies not only to actions relating to property of a debtor's

bankruptcy estate, but also to actions taken against the debtor individually

and to actions taken against property of the debtor, as contrasted to property of

the debtor's bankruptcy estate.” Radcliffe v. Int’l Painters and Allied Trades

Indus. Pension Fund (In re Radcliffe), 372 B.R. 401, 411 (Bankr. N.D. Ind.

2007), aff’d, 563 F.3d 627 (7th Cir. 2009) (emphasis added).




                                        25
 Case 1-14-12042-cjf    Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02        Desc
                          Main Document    Page 26 of 45



      Recovering damages for a stay violation requires the debtor prove, by a

preponderance of the evidence, that: “(1) a bankruptcy petition was filed; (2) the

debtor is an individual under the automatic stay provision; (3) the creditor had

notice of the petition; (4) the creditor’s actions were in willful violation of the

stay; and (5) the debtor suffered damages.” In re Sori, 513 B.R. 728, 732

(Bankr. N.D. Ill. 2014); see also Johnson v. RJM Acquisitions, LLC, Case No.11-

CV-601, 2012 WL 930386 (S.D. Ill. March 19, 2012). “A willful violation does

not require specific intent to violate the stay; it is sufficient that the creditor

takes questionable action despite the awareness of a pending bankruptcy

proceeding.” Radcliffe, 563 F.3d at 631. In other words, “the term ‘willful’ refers

to the deliberateness of the conduct, coupled with knowledge of the filing. It

does not require an intent to violate the law.” In re Schafer, 315 B.R. 765, 775

(Bankr. D. Colo. 2004). Unless otherwise modified by the court, the stay

remains in effect from the filing of the petition to the entry of the discharge

order. See 11 U.S.C. § 362. The stay took effect when Catherine filed her

chapter 7 petition on May 6, 2014. As to the Government, it remained in effect

until January 7, 2015.

      The Government does not dispute that Catherine filed a bankruptcy

petition. Nor does it dispute that it had actual knowledge of Catherine’s

bankruptcy for the relevant period.25 In fact, the Government does not even



25 As noted in footnote 15, while Catherine asserts the Government was made aware
earlier than this, the dispute is no longer relevant, and knowledge will be imputed to
the Government from May 7—the time they concede they learned of the bankruptcy.
Case No. 15-5, ECF No. 21 at 4. Timing of the notice was only important for alleged
violations of the sequestered property. Since it was determined that Catherine had no
                                             26
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02        Desc
                         Main Document    Page 27 of 45



dispute that it sought to collect from property of the estate. Rather, the

Government contends that the actions it took did not violate the stay because it

was not seeking any personal liability claim but only an in rem claim against

property. Thus, the first three elements are satisfied, and the Court need only

to look to whether the Government’s actions were a willful violation of the stay

and whether Catherine suffered damages.

      The automatic stay applies to property of the estate and actions taken

against the individual and individual property. As discussed above, property of

the estate includes “all legal or equitable interest of the debtor in property as of

the commencement of the case.” 11 U.S.C. § 541(a)(1).

      The district court made the following property determinations:

            Ms. Henricks is entitled to one-half of the value of the Foster
             & Smith retirement account.

            Ms. Henricks is entitled to one-half of the value of the 2013
             tax refund attributable to her earnings at Foster & Smith.

U.S.A. v. John E. Henricks, Case no. 13-83, Opinion dated September 20, 2018

(Catherine’s Exhibit 54). This Court is bound by these findings.

      Once the district court determined that Catherine had no interest in the

sequestered property, the Government was entitled under the February 2016

Order to seek an amended order confirming that action to collect from or retain

that property was not a stay violation. This Court granted a modification of stay

to determine the classification of the sequestered property. The Government



interest in the sequestered property, the disputed timeline is irrelevant. The
Government does not dispute having notice of the bankruptcy from May 7 forward.

                                         27
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                         Main Document    Page 28 of 45



proceeded to pursue a decision and collection from the tax refund and

Catherine’s retirement account. Those assets were not sequestered property.

      When the government sought to collect from all of the tax refund and

retirement account, they were “acting to collect.” It was dressed, at first, as

simply a request for classification of assets. Still, the goal was to collect and

recover from a tax refund and retirement account that were property of the

estate and not merely from John’s one-half interest.

      The Government provides no defense to the alleged stay violations

beyond asserting the February 2016 Order did not grant summary judgment

for anything related to non-sequestered property. This does not preclude a

finding of a violation of the stay or discharge injunction.

      The district court established that the retirement account came from

wages Catherine earned as a full-time employee. She earned wages that were

taxable and was the parent of a minor child that would entitle the claim of a

child tax credit. Neither her wages nor the child tax credit were in any way

traceable to John’s crimes. The Government has demonstrated its ability to

trace assets and contributions to assets as confirmed by its tracing of the

proceeds of John’s crimes. ECF No. 139-52 at 2. All the same, instead of

tracing or attempting an allocation between the portion attributable to

Catherine’s earnings and that attributable to John’s misdeed, the Government

sought collection from 100% of the refund and pension. Eventually the

Government did undertake tracing efforts with respect to the refund.




                                         28
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02      Desc
                         Main Document    Page 29 of 45



      Catherine was married when she filed her petition. All of Catherine’s

individual property and her undivided one-half interest in marital property

(effectively pulling in all marital property in which she had an interest) was

property of the estate and protected by the automatic stay.

      The automatic stay is not without limits. Courts have determined that

the Mandatory Victims Restitution Act (“MVRA”) supersedes the automatic

stay. 11 U.S.C. § 3664A. See United States v. Colasuonno, 697 F.3d 164 (2d

Cir. 2012); United States v. Robinson (In re Robinson), 764 F.3d 554 (6th Cir.

2014); Partida v. United States Dep’t of Justice (In re Partida), 862 F.3d 909 (9th

Cir. 2017). The parties do not dispute that, regardless of the stay, the

Government could collect from John’s individual property.

      John’s interest in marital property was also property of the estate. 11

U.S.C. § 541(a)(2). To the extent not exempt, it was available for distribution to

what are known as community debts. As a result, although John’s interest in

the marital property was included in the bankruptcy estate, there was no

violation of the stay when the Government tried to collect from John’s

individual property or his one-half interest in marital property.

      Still, the parties dispute whether acts to collect property from Catherine

would likewise be insulated from application of the automatic stay. The

Government now bases its argument on a technical claim the prior order didn’t

address non-sequestered property and that it is merely seeking in rem

collection; the argument is unpersuasive. The Code is clear, Catherine’s

discharge:


                                        29
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02        Desc
                         Main Document    Page 30 of 45



             (3) operates as an injunction against the commencement or
      continuation of an action, the employment of process, or an act, to
      collect or recover from, or offset against, property of the debtor of
      the kind specified in section 541(a)(2) of this title that is acquired
      after the commencement of the case, on account of any allowable
      community claim, except a community claim that is excepted from
      discharge under section 523, 1192, 1228(a)(1), or 1328(a)(1), or that
      would be so excepted, determined in accordance with the provisions
      of sections 523(c) and 523(d) of this title, in a case concerning the
      debtor's spouse commenced on the date of the filing of the petition
      in the case concerning the debtor, whether or not discharge of the
      debt based on such community claim is waived.

11 U.S.C. § 524(a). This means that upon discharge the right of the

Government to pursue any of Catherine’s interest in community property was

enjoined.

      With some exceptions not at issue, enforcement of restitution ordered

under the MVRA provides, “[n]otwithstanding any other Federal law (including

section 207 of the Social Security Act), a judgment imposing a fine may be

enforced against all property or rights to property of the person fined.” 18

U.S.C. § 3613(a) (emphasis supplied). The “person fined” is only John. This

analysis follows the district court’s finding as well. See ECF No. 139, Exh. 18.

      Enforcement of restitution does not extend beyond the “person fined.” To

the point that the Government sought to collect from John’s individual

property or his one-half interest in marital property, the MVRA provides an

exception to a claim of stay violation. But it doesn’t afford such a shield against

a claim for attempts to collect from Catherine’s interest in the marital property,

or Catherine’s individual property interests. The MVRA does not apply to such

efforts because she was not a “person fined.”



                                        30
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                         Main Document    Page 31 of 45



      The automatic stay remained unaffected and in force for any actions to

collect on Catherine’s interests in property. Based on the district court’s

property determination (which was affirmed by the Seventh Circuit), Catherine

had a one-half interest in her retirement account and 2013 tax refund. The

Government was unwavering in its position it could collect from 100% of the

retirement account and tax refund.

      The Government’s argument that they believed Catherine had no

legitimate marital interest in any of the property is disingenuous. It knew she

was employed full time. It knew she had a right to contribute to her company’s

pension plan and that the contributions were made from her earnings. The

sources and amounts of taxable income were within the knowledge of the

Government as were the claimed deductions. It knew that under Wisconsin law

she had a right to a tax refund based on her earnings and that at least one-half

of that amount was her marital property interest. The Government tacitly

acknowledged this but ignored that fact when it argued, “It is also irrelevant

that Catherine Henricks may have earned money legally during her marriage.”

Case No. 15-05, ECF No. 21 at 12.

      The Government functionally acknowledged the pension and a portion of

the tax refund attributable to the “wages” claimed by Catherine were property

of the estate. It simply said it should be able to collect from it anyway. The

inapplicability of the MVRA and 362(b) to Catherine was already made clear by

the district court and reinforced by this Court. Even so, the Government




                                        31
 Case 1-14-12042-cjf     Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02      Desc
                           Main Document    Page 32 of 45



persisted. These actions satisfy the requirement that the creditor’s actions were

willful.

         Once it is determined that a willful violation of the stay has occurred, the

court must address the appropriate remedy. Under 362(k), “an individual

injured by any willful violation of a stay provided by this section shall recover

actual damages, including costs and attorneys’ fees, and, in appropriate

circumstances, may recover punitive damages.” 11 U.S.C. § 362(k)(1). The

parties have opted to bifurcate the motion for contempt. In doing so, the Court

could determine the extent of the violation, if any, before the parties make

arguments about appropriate damages and sanctions.

         The Government acted to “obtain possession of property of the estate or

of property from the estate or to exercise control over property of the estate”

when they sought to recover restitution from 100% of the retirement account

and tax refund, which the district court determined Catherine had a marital

interest in. The Government’s actions in doing this was not protected by other

federal law such as the MVRA. In sum, the Government’s position that “no

limitation on recovery should apply”26 is not one that invalidates the automatic

stay arising under Title 11. Nor does the argument shield them from liability.

There was a violation of the stay.




26   Case No. 14-12042, ECF No. 139, Exh. 12 at 19.

                                          32
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02          Desc
                         Main Document    Page 33 of 45



      E.     VIOLATION OF THE DISCHARGE INJUNCTION

      In a chapter 7, upon the entry of the discharge order, the automatic stay

is terminated. 11 U.S.C. § 362(c)(2)(C). The stay is replaced with a discharge

injunction. 11 U.S.C. § 524. The discharge injunction precludes actions that

seek to establish or collect personal liability on a prepetition debt. In re Taylor,

793 F.3d 814 (7th Cir. 2015). More specifically:

      A discharge in a case under this title--

            (1)   voids any judgment at any time obtained, to the extent
      that such judgment is a determination of the personal liability of the
      debtor with respect to any debt discharged under section 727, 944,
      1141, 1192, 1228, or 1328 of this title, whether or not discharge of
      such debt is waived;

             (2)    operates as an injunction against the commencement
      or continuation of an action, the employment of process, or an act,
      to collect, recover or offset any such debt as a personal liability of
      the debtor, whether or not discharge of such debt is waived; and

             (3)     operates as an injunction against the commencement
      or continuation of an action, the employment of process, or an act,
      to collect or recover from, or offset against, property of the debtor of
      the kind specified in section 541(a)(2) of this title that is acquired
      after the commencement of the case, on account of any allowable
      community claim, except a community claim that is excepted from
      discharge under section 523, 1192, 1228(a)(1), or 1328(a)(1), or that
      would be so excepted, determined in accordance with the provisions
      of sections 523(c) and 523(d) of this title, in a case concerning the
      debtor's spouse commenced on the date of the filing of the petition
      in the case concerning the debtor, whether or not discharge of the
      debt based on such community claim is waived.

11 U.S.C. § 524(a). In Catherine’s case, the discharge injunction, not the

automatic stay, applied to all actions and acts on and after January 7, 2015.

Catherine argues that the discharge injunction was violated when the




                                         33
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                         Main Document    Page 34 of 45



Government (1) used the theory of unjust enrichment in the district court, and

(2) refused to release the lien on the Amherst Property.

      Catherine first contends that unjust enrichment is a claim discharged in

bankruptcy and thus the Government’s use of it in determining Catherine’s

property rights in district court violated the discharge injunction. The

Government argues that property rights are a creation of state law and that

unjust enrichment is part of the applicable state law. And they assert they

never sought to hold Catherine personally liable for her husband’s restitution.

The Government’s argument appears to be, at least in part, that they are not a

creditor of Catherine and that they are not asserting a claim against her

personally. Yet they persist in claiming a right to pursue her property.

      When addressing whether a creditor-debtor relationship existed in the

context of Catherine holding property with a non-recourse mortgage, the court

in Lyrek noted:

      The bank contends that as the debtors are not personally liable on
      the mortgage, there is no “debtor-creditor” relationship between the
      parties. According to the bank, the lack of such a relationship makes
      it impossible for the debtors to modify its rights in bankruptcy. In
      support of this argument, the bank stresses that it has no “claim,”
      in a monetary sense, against the debtors. The debtors respond by
      pointing to the broad definition of “claim” under the Code, and
      further emphasize that the phrase “claim against the debtor”
      includes a claim against the “property of the debtor.” See 11 U.S.C.
      § 101(2).

In re Lyrek, Case No. 94-11572, 1994 WL 16005187, at *2 (Bankr. W.D. Wis.

Oct. 31, 1994). The Bank’s position in Lyrek is extremely similar to the

Government’s position here. The Government’s argument fails.



                                        34
 Case 1-14-12042-cjf    Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02          Desc
                          Main Document    Page 35 of 45



      In examining what constitutes a claim, the Supreme Court held “‘right to

payment’ [means] nothing more nor less than an enforceable obligation” and, in

the context of a discharge “a bankruptcy discharge extinguishes only one mode

of enforcing a claim—namely, an action against the debtor in personam—while

leaving intact another—namely, an action against the debtor in rem.” Johnson

v. Home State Bank, 501 U.S. 78, 83-84 (1991). Further, “‘claim against the

debtor’ includes claim against property of the debtor.” Id. at 85. Despite

asserting restitution should be recoverable “from all the assets in the marital

estate,” not just Mr. Henricks’ interest,27 the Government contends they “did

not seek a money judgment against Catherine or any determination that she

was personally liable for the restitution debt,” ECF No. 144 at 7, and thus has

not asserted a “claim” against Catherine.

      The Government cannot rely on the fact that they never sought to

“personally” collect from Catherine and reads what constitutes a claim too

narrowly. The Government has asserted they have a right to collect from

Catherine’s property. Which, as held by the Supreme Court, is also a claim in

bankruptcy. Admitting a debtor’s lack of personal liability does not shield a

creditor’s action. The Government has been trying to reach Catherine’s

property (the tax refund, pension, and Amherst Property) by asserting that the

property should not be hers—not that the property is not hers.




27Brief in Opposition to Catherine Henricks’ Motion to Limit Use of Enforcement
Procedures, Case No. 15-5, ECF No. 20, Exh. 15 at 22.

                                          35
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                         Main Document    Page 36 of 45



      Catherine also contends that refusing to release the lien on the Amherst

Property violates the discharge injunction. Catherine, in part, argues the

Government never raised the issue in the district court and that the property

“was no[t] part of the Government’s attempts to collect restitution as it was

clearly individual property, having resulted from a gift from Joseph Pavelski.”

ECF No. 139 at 10. In making this argument Catherine ignores the district

court opinion, dated September 20, 2018, when the court rejected Catherine’s

argument that “because the government is not seeking the determination of

any assets other than those discussed in this order, the court should deem any

future actions to collect assets to have been waived.” ECF No. 139, Exh. 52 at

7. The court found:

      The government’s lien that attached on January 10, 2014 extends
      to all assets in which defendant [John] had a property interest as of
      that date, whether the assets had been identified before then.

      This determination was affirmed by the Court of Appeals. See United

States v. Henricks, 780 Fed. Appx. 370 (7th Cir. 2019). Catherine also argues

that any appreciation of property would belong to her. The district court

rejected this argument in the context of the A.J. Autobody assets and logically

that conclusion might extend to John’s other community property interests.

But even though these arguments were rejected by the district court, there is

still a violation of the discharge injunction as far as the Government asserting

the lien attaches to Catherine’s interest in the property.

      Here, although more information would be needed to determine her

individual and marital property interests under state law, there are clear


                                        36
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02          Desc
                         Main Document    Page 37 of 45



violations of the discharge injunction. By insisting that the restitution lien

attaches to Catherine’s property, the Government is asserting a claim. While

Catherine asserts the Government is trying to collect from her, the Government

says it is not asserting that the property is not hers, but in the interest of

equity and fairness, the property should not be allowed to remain hers. Had the

Government wanted to properly collect in all marital property despite the

restitution only being against John, they should have filed a

nondischargeability action in Catherine’s bankruptcy and litigated the issue.

See, e.g., Taylor Freezer Sales of Arizona, Inc. v. Oliphant (In re Oliphant), 221

B.R. 506 (Bankr. D. Ariz. 1998). Their attempted end-run around bankruptcy

protections is not persuasive and cannot stand. This conclusion is not

disturbed by the district court’s findings.

      The Government sought to collect on a discharged debt. The district

court’s findings that some of the property was never Catherine’s does not

change the Government’s argument that the property is hers but should still be

available to pay restitution to the victims of her husband’s crime. Such

argument is much like asserting that a creditor “just filed a motion with the

court” but because the motion was either denied by the court or decided on

other grounds the creditor is absolved of their own actions. Having determined

that there are at least two violations of the discharge injunction, damages must

be addressed.

      Unlike violations of the automatic stay, there is no specific Code

provision for remedies relating to violations of the discharge injunction. If a


                                         37
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                         Main Document    Page 38 of 45



party violates the discharge injunction, the debtor may seek to have the court

find the party in contempt. Authority to do this derives from sections 105 and

524(a)(2) of the Code. Although an adversary proceeding is needed to obtain an

injunction, it is not required to enforce one already in place. See, e.g., Solow v.

Kalikow (In re Kalikow), 602 F.3d 82 (2d Cir. 2010). Contempt proceedings are

a contested matter under the Federal Rules of Bankruptcy Procedure. See Fed.

R. Bankr. P. 9014 and 9020. In the context of a discharge injunction:

      [A] court may hold a creditor in civil contempt for violating a
      discharge order if there is no fair ground of doubt as to whether the
      order barred the creditor's conduct. In other words, civil contempt
      may be appropriate if there is no objectively reasonable basis for
      concluding that the creditor's conduct might be lawful.

Taggart v. Lorenzen, 139 S. Ct. 1795, 1799 (2019) (emphasis in original). So the

court must first determine whether the creditor violated the discharge

injunction. If the creditor did in fact take an act to collect a discharged debt,

the court must then determine “if there is no fair ground of doubt as to whether

the order barred the creditor's conduct.” Taggart, 139 S. Ct. at 1799.

      The Government’s position leaves no doubt that they were aware they

were trying to collect from Catherine’s property. Their misguided reading of

“claim” is not the fair ground of doubt that the Supreme Court in Taggart

contemplated. This holds true especially given the level of sophistication and

experience the Government has in litigating matters across all courts.

      F.     ATTORNEY FEES AGAINST THE GOVERNMENT

      Catherine has incurred attorneys’ fees pursuing her claims for violation

of the stay and discharge injunction. While on some portion of those claims she


                                         38
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02        Desc
                         Main Document    Page 39 of 45



was unsuccessful both in the district court and in this Court, she prevailed on

other of those claims. She seeks an award of attorneys’ fees in an amount to be

determined. Decision on this request is complicated because the party against

whom fees are sought is the Government. This fact implicates the question

whether fees can be awarded against the Government in this case.

      “Sovereign immunity shields the United States from suit absent a

consent to be sued that is ‘unequivocally expressed.’” United States v. Bormes,

568 U.S. 6, 9-10 (2012) (quoting United States v. Nordic Vill., Inc., 503 U.S. 30,

33–34 (1992)). That immunity can be abrogated by specific acts of Congress.28

Cent. Va. Cmty. College v. Katz, 546 U.S. 356, 359 (2006). “In ratifying the

Bankruptcy Clause [of the Constitution], the States acquiesced in a

subordination of whatever sovereign immunity they might otherwise have

asserted in proceedings necessary to effectuate the in rem jurisdiction of the

bankruptcy courts.” Id. at 378.

      In discussing the Katz decision, the Supreme Court opined:

      [E]verything in Katz is about and limited to the Bankruptcy Clause;
      the opinion reflects what might be called bankruptcy
      exceptionalism. In part, Katz rested on the “singular nature” of
      bankruptcy jurisdiction. That jurisdiction is, and was at the
      Founding, “principally in rem”—meaning that it is “premised on the
      debtor and his estate, and not on the creditors” (including a State).
      For that reason, we thought, “it does not implicate States'
      sovereignty to nearly the same degree as other kinds of jurisdiction.”
      In remaining part, Katz focused on the Bankruptcy Clause's “unique
      history.” The Clause emerged from a felt need to curb the States'
      authority. The States, we explained, “had wildly divergent schemes”


28Although, in Tennessee Student Assistance Corp. v. Hood, 541 U.S. 440, 448 (2004),
the Supreme Court held that States are generally “bound by a bankruptcy court’s
discharge order no less than other creditors.”

                                         39
 Case 1-14-12042-cjf    Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02           Desc
                          Main Document    Page 40 of 45



      for discharging debt, and often “refus[ed] to respect one another's
      discharge orders.” “[T]he Framers' primary goal” in adopting the
      Clause was to address that problem—to stop “competing
      sovereigns[]” from interfering with a debtor's discharge. And in that
      project, the Framers intended federal courts to play a leading role.

Allen v. Cooper, 140 S. Ct. 994, 1002 (2020) (internal citations omitted).

Although Katz dealt with State sovereignty, it applies to the Federal

Government.

      Section 106 negates sovereign immunity in some circumstances. 11

U.S.C. § 106 reads:29

      (a) Notwithstanding an assertion of sovereign immunity, sovereign
          immunity is abrogated as to a governmental unit to the extent
          set forth in this section with respect to the following:

             (1) Sections 105, 106, … 523, … of this title.

             (2) The court may hear and determine any issue arising with
                 respect to the application of such sections to governmental
                 units.

             (3) the court may issue against a governmental unit an order,
                 process, or judgment under such sections or the Federal

29The current version of section 106 was enacted on December 22, 2010. The
reference to section 728 in (a)(1) was removed. This was the only change made from
the October 22, 1994, version. Prior to the 1994 version, the section read:

106. Waiver of sovereign immunity
      (a) A governmental unit is deemed to have waived sovereign immunity with
      respect to any claim against such governmental unit that is property of
      the estate and that arose out of the same transaction or occurrence out of
      which such governmental units claim arose.
      (b) There shall be offset against an allowed claim or interest of a
      governmental unit any claim against such governmental unit that is
      property of the estate.
      (c) Except as provided in subsections (a) and (b) of this section and
      notwithstanding any assertion of sovereign immunity--
              (1) a provision of this title that contains creditor, entity, or
              governmental unit applies to governmental units; and
              (2) a determination by the court of an issue arising under such a
              provision binds governmental units.

                                          40
 Case 1-14-12042-cjf    Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02         Desc
                          Main Document    Page 41 of 45



                 Rules of Bankruptcy Procedure, including an order or
                 judgment awarding a money recovery, but not including
                 an award of punitive damages. Such order or judgment
                 for costs or fees under this title or the Federal Rules of
                 Bankruptcy Procedure against any governmental unit
                 shall be consistent with the provisions and limitations of
                 section 2412(d)(2)(A) of title 28.

             (4) The enforcement of any such order, process, or judgment
                 against any governmental unit shall be consistent with
                 appropriate nonbankruptcy law applicable to such
                 governmental unit and, in the case of a money judgment
                 against the United States, shall be paid as if it is a
                 judgment rendered by a district court of the United States.

             (5) Nothing in this section shall create any substantive claim
                 for relief or cause of action not otherwise existing under
                 this title, the Federal Rules of Bankruptcy Procedure, or
                 nonbankruptcy law.

      (b) A governmental unit that has filed a proof of claim in the case is
          deemed to have waived sovereign immunity with respect to a
          claim against such governmental unit that is property of the
          estate and that arose out of the same transaction or occurrence
          out of which the claim of such governmental unit arose.

      (c) Notwithstanding any assertion of sovereign immunity by a
          governmental unit, there shall be offset against a claim or interest
          of a governmental unit any claim against such governmental unit
          that is property of the estate.

(Emphasis added). Part of section 10630 “authorizes monetary recovery from a

governmental unit if the governmental unit has a claim against the estate, the

debtor's claim against the governmental unit is property of the estate, and the

two claims arose from the same ‘transaction or occurrence.’” Taborski v. United




30At the time of the Taborski decision, the court was referencing subsection (a) of 106.
The language from subsection (a) became subsection (b) when the statute was revised
in 1994.
                                           41
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02       Desc
                         Main Document    Page 42 of 45



States I.R.S., 141 B.R. 959, 964 (N.D. Ill. 1992) (quoting United States v.

McPeck, 910 F.2d 509, 512 (8th Cir. 1990)).

      Although the Government did not file a proof of claim against Catherine’s

estate, it repeatedly asserted one. Courts have held that waiver under section

106 does not necessarily require a formal proof of claim to be filed. See, e.g., In

re Weatherley, Case No. 94-12562DAS, 1994 WL 463974, at *2 (Bankr. E.D.

Pa. Aug. 23, 1994) (“Most [courts] have found that, by attempting to seize

property of a debtor in violation of the automatic stay, the IRS has asserted at

least an informal proof of claim against a debtor. Thus, it has waived its

sovereign immunity.”); Fingers v. United States, Dep’t of Treasury, I.R.S. (In re

Fingers), 148 B.R. 586, 590 (Bankr. S.D. Ca. 1993); Aer-Aerotron, Inc. v. Texas

Dep’t of Transp. (In re Aer-Aerotron, Inc.), 172 B.R. 202 (Bankr. E.D.N.C. 1994).

In fact, “the mere existence of a claim has been found to be sufficient

participation in the bankruptcy case to trigger the waiver of federal sovereign

immunity.” Aer-Aerotron, 172 B.R. at 204. Courts often award attorneys’ fees

against government entities where a willful violation of the stay has occurred.

See, e.g., Hanna Coal Co., Inc. v. I.R.S., 218 B.R. 825 (W.D. Va. 1997).

      The Government pursued collection from Catherine’s interest in

community property. It took the position that all of a tax refund and a pension

funded from her earnings were available for her spouse’s criminal restitution

because those assets were tainted by his crimes and should not be considered

hers. And it argued any position Catherine took that her interest in the

Amherst Property was individual property or should not be available for


                                        42
 Case 1-14-12042-cjf    Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02          Desc
                          Main Document    Page 43 of 45



restitution “should be disregarded.” Case No. 15-5, ECF No. 21 at 8 n.2. It

continued to advance that position while arguing that “the United States is not

attempting to enforce its lien against defendant’s property interest at this time.”

ECF 139-17 at 7 n.2. The modification of the stay permitted the Government to

ask the district court whether property that was not sequestered was the

individual property or Catherine or community/marital property. Case No. 15-

5, ECF No. 378 at 2, ¶ 1. The parties did so for the tax refund and pension. The

question on the Amherst Property was not addressed because the Government

chose not “to enforce” the lien at that time. This merely meant it did not take

steps to execute or foreclose the lien. Instead it chose to simply sit back and

wait. When Catherine sought to refinance, it refused to release the lien waiting

to, apparently, be paid to have the lien removed.

      The former actions occurred largely before the discharge, while the latter

was post discharge. This distinction is important because whether sovereign

immunity is abrogated is dependent on whether the Government’s actions are

covered by 11 U.S.C. § 106.

      When “the governmental entity does not assert a claim against the estate

or attempt to collect from estate assets, but merely asserts a right to payment

from the debtor after discharge and from assets that are no longer part of the

estate, the purposes underlying section 106(a)31 are not implicated.” United

States v. Germaine (In re Germaine), 152 B.R. 619, 624 (B.A.P. 9th Cir. 1993).




31As previously noted, the text referred to as 106(a) became the text of 106(b) in the
1994 amendments.
                                            43
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02      Desc
                         Main Document    Page 44 of 45



Accordingly, to recover attorneys’ fees from the Government for a discharge

injunction violation, Catherine would need to demonstrate subsection (c) of 106

is applicable.

                                   CONCLUSION

      The district court determined Catherine had no interest in the

sequestered assets. Therefore, there was no violation of the automatic stay with

regard to any of the sequestered assets, and the Government may submit an

amended order in the adversary proceeding so confirming.

      The Government willfully violated the automatic stay when it sought to

recover Catherine’s interest in marital property in satisfaction of the restitution

order against John. Arguments have not been made about damages. But under

the logic applied in the February 2016 Order from this Court, Catherine is

entitled to reasonable attorneys’ fees. Presentation of such fees and

determination of reasonableness are the subject of a further hearing.

      The Government continued their efforts to collect Catherine’s interest in

the tax refund, retirement account, and the Amherst Property after Catherine

received her discharge. Therefore, the Government also violated the discharge

injunction. The Government never made a claim against Catherine “personally”

but has consistently asserted a claim against Catherine’s property.

      All of Catherine’s property at issue is exempt pursuant to her claim of

unchallenged exemptions. As a policy matter, exemption rights are to be

construed liberally in Debtor’s favor. The Government’s lien against the

Amherst Property is avoided pursuant to 11 U.S.C. § 522(f)(1).


                                        44
 Case 1-14-12042-cjf   Doc 150 Filed 07/12/21 Entered 07/12/21 15:19:02    Desc
                         Main Document    Page 45 of 45



      The Court will schedule a further hearing for scheduling with respect to

any presentation of evidence on fees the parties may raise related to any claim

for attorneys’ fees.

      This decision shall constitute findings of fact and conclusions of law

pursuant to Bankruptcy Rule 7052 and Rule 52 of the Federal Rules of Civil

Procedure.

      A separate order consistent with this decision will be entered.

      Dated: July 12, 2021

                                     BY THE COURT:



                                     Hon. Catherine J. Furay
                                     U.S. Bankruptcy Judge




                                       45
